Citation Nr: 1126228	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-28 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating prior to July 29, 2009 and an initial disability rating in excess of 10 percent from July 29, 2009 for right upper extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Waco, Texas Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO granted service connection for right upper extremity radiculopathy and assigned a noncompensable disability rating.  The Veteran has filed a timely substantive appeal on this decision.

This claim was previously remanded by the Board in June 2009 for further development.  The Board also referred the issue of entitlement to service connection for left upper extremity radiculopathy to the RO for appropriate action, as it was raised during the pendency of this appeal by an August 2008 VA Form 9.  


FINDING OF FACT

Throughout the duration of the appeal, the Veteran's right upper extremity radiculopathy has been productive of mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Prior to July 29, 2009, the criteria for an initial disability rating of 10 percent for right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8516 (2010).


2.  From July 29, 2009, the criteria for an initial disability rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the December 2005 rating decision, he was provided notice of the VCAA in September 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in June 2006 and July 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in July 2006 with subsequent re-adjudication in a March 2007, August 2007, March 2008, May 2008, and February 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for right upper extremity radiculopathy has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for right upper extremity radiculopathy and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his right upper extremity radiculopathy, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  

In his May 2005 claim, the Veteran reported treatment at the VA Medical Center (VAMC) in Dallas, Texas from January 2005 to the present.  Following several requests for these records, the VAMC responded in April 2008 indicating that the Veteran had no medical treatment for the period from January 2005 to May 2005.  Thereafter, in April 2008, the RO issued a memorandum of a Formal Finding on the Unavailability of Federal Treatment Records for the North Texas Health Care System from January 2005 to May 2005.  The Veteran was also notified of VA's attempts to retrieve these records in April 2008.  In an April 2008 response, the Veteran reported that he did not understand about the dates VA discussed in 2005 and that he was seen at the Dallas VAMC in 2007 for a VA examination (noted as a compensation examination).  This examination has been associated with the file.

Thus, there is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's right upper extremity radiculopathy is currently rated under Diagnostic Code 8516 which provides ratings for paralysis of the ulnar nerve.  Under this Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis of the major and minor extremities.  Moderate incomplete paralysis is assigned a 20 percent disability rating if in the minor extremity and a 30 percent disability rating if in the major extremity.  Severe incomplete paralysis is assigned a 30 percent disability rating if in the minor extremity and a 40 percent disability rating if in the major extremity.  Complete paralysis is assigned a 50 percent disability rating if in the minor extremity and a 60 percent disability rating if in the major extremity.  Complete paralysis of the ulnar nerve includes, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of the wrist weakened.  38 C.F.R. § 4.124a; Diagnostic Code 8516 (2010).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

Analysis

The Veteran contends that his current right upper extremity radiculopathy warrants an initial compensable disability rating prior to July 29, 2009 and a higher initial disability rating from July 29, 2009 than that which is presently assigned.

An October 2005 private magnetic resonance imaging  (MRI) report reveals findings of a narrowing of the right C5-6 and bilateral C6-7 foramina, which the private neuro-radiologist noted could account for a right C6 and bilateral C7 radiculopathies respectively.  

A July 2007 VA outpatient treatment report revealed that the Veteran reported intermittent tingling and numbness in both hands.  A physical examination revealed motor and sensory systems were 5/5 in all.  

In an August 2007 VA examination, the Veteran was examined for the spine and reported having bilateral upper extremity numbness into the entire hands.  He reported that he lost a couple of days of work in the last year as an apartment maintenance man due to his cervical spine problem and had one episode of incapacitation lasting four days as prescribed by his chiropractor.  A physical examination revealed muscle strength of 5/5 in all muscle groups of both upper extremities with give-way weakness of the wrist extensors and flexors.  Reflexes were 2+ in the brachioradialis biceps and triceps bilaterally.  Sensation was intact to sharp and dull in all dermatomes of both upper extremities.  The examiner found no evidence of a radiculopathy.  An August 2007 VA examination report for the peripheral nerves refers to the spine examination for results.  

A November 2007 VA outpatient treatment report reflects that the Veteran was treated for complaints of shoulder pain and discomfort, diagnosed as shoulder pain.  A physical examination revealed no focal motor or sensory deficit, the Veteran was able to perform all movements with complaints of discomfort, and X-rays of the right shoulder demonstrated normal skeletal structures.  

A March 2008 VA outpatient treatment report revealed no focal motor or sensory deficit upon physical examination of the neurological system and the Veteran was assessed with shoulder pain.  

In a July 2009 VA examination, the Veteran reported having intermittent numbness in the right upper extremity down to the hands, which lasted about an hour.  He used no assistive devices and had no incapacitating episodes in the last year.  The Veteran also drove and performed normal activities of daily living.  He reportedly could take care of eating, grooming, bathing, and toileting.  He reportedly worked in communications for 13 years after discharge and then worked in apartment maintenance and currently still did.  The Veteran stated he was able to do his work which was primarily air conditioning maintenance.  A physical examination revealed good grip strength, good resistive strength, no atrophy, no reflexes in the elbows, and no loss of pinprick from the neck, shoulder, arm, forearm or hands.  The ulnar, median, and radial nerves were intact.  The examiner noted that, prior to making a diagnosis of radiculopathy, he would examine the electromyography (EMG) report and make an addendum.  

In an August 2009 VA examination addendum and EMG consult, the Veteran reported symptoms of bilateral arm numbness beginning two to three years ago and worsening in the past 9 months.  He stated that he worked in apartment maintenance, and symptoms came and went while he was at work and were aggravated by working with his hands.  Symptoms also were noted to wake him up at night.  The Veteran reported that he shook and squeezed his fists to relieve the numbness.  He denied any weakness, recent trauma, or new activities/hobbies associated with the affected extremity.  A physical examination revealed grossly intact cranial nerves II through XII, normal tone, negative Spurling's bilateral, decreased sensation over the entire hand bilaterally right greater than left, deep tendon reflexes of 1+ on the right and left of the biceps and triceps, negative Hoffman's bilaterally, negative Babinski's bilaterally, and gait and mobility within functional limits.  Musculoskeletal examinations revealed range of motion of the upper extremities within normal limits, no bulk atrophy, no tremors, and manual muscle test revealed 4+ on the right and 5 on the left throughout.  Special nerve tests were all negative.  An EMG report revealed an abnormal electrodiagnostic study, evidence of mild, chronic median neuropathy at the level of the wrists bilaterally, right slightly worse than the left, evidence of mild, chronic reinnervation in the right abductor pollicis brevis (APB), and evidence of a chronic, mild axonal C8 radiculopathy on the right without any acute/ongoing injury.  The examiner agreed with the result of the EMG report and included these findings in his impression.  He also noted that the Veteran presented with pains in the neck and pain and numbness in the hands.  

After a careful review of the record, the Board finds that the Veteran's right upper extremity radiculopathy warrants a 10 percent disability rating, but no higher, since the effective date of service connection on May 20, 2005.

The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of no more than mild incomplete paralysis of the right upper extremity, which includes findings of: motor and sensory systems of 5/5; give-way weakness of the wrist extensors and flexors; reflexes of 2+ in the brachioradialis biceps and triceps bilaterally; intact sensation to sharp and dull in all dermatomes of both upper extremities; no focal motor or sensory deficit; the ability to perform all movements with complaints of discomfort; complaints of pain and numbness; good grip strength; good resistive strength; no atrophy, no reflexes in the elbows; no loss of pinprick from the neck; shoulder, arm, forearm or hands; intact ulnar, median, and radial nerves; grossly intact cranial nerves II through XII; normal tone; negative Spurling's bilateral; decreased sensation over the entire hand bilaterally right greater than left; deep tendon reflexes of 1+ on the right and left of the biceps and triceps; negative Hoffman's bilaterally; negative Babinski's bilaterally; gait and mobility within functional limits; range of motion of the upper extremities within normal limits; no bulk atrophy; no tremors; manual muscle test of 4+ on the right and 5 on the left throughout; negative special nerve tests; abnormal electrodiagnostic study; evidence of mild, chronic median neuropathy at the level of the wrists bilaterally, right slightly worse than the left; evidence of mild, chronic reinnervation in the right APB; and evidence of a chronic, mild axonal C8 radiculopathy on the right without any acute/ongoing injury. 

As such, the Board finds that the Veteran's symptoms of right upper extremity radiculopathy more nearly approximate the criteria for an initial 10 percent disability rating prior to July 29, 2009 under Diagnostic Code 8516, for mild incomplete paralysis.  In so finding, the Board has considered the Veteran's complaints of pain, numbness and a worsening of his condition in the period prior to the July 29, 2009 VA examination in conjunction with the findings of record prior to July 29, 2009, as noted above, and resolves all doubt in favor of the Veteran in assigning a 10 percent disability rating prior to July 29, 2009.  See 38 C.F.R. § 4.3 (2010).

The Board also finds that, based upon the findings above, the Veteran's right upper extremity radiculopathy does not warrant an initial disability rating in excess of the 10 percent currently assigned at any time throughout the appeal as there is no evidence of moderate incomplete paralysis.  In this regard, the Board observes that the evidence of record demonstrates findings of normal range of motion, normal muscle strength, intact sensation with decrease over the entire hand bilaterally, good grip strength, no atrophy, and the August 2009 electrodiagnostic study only revealed evidence of mild neuropathy, reinnervation, and radiculopathy which were also agreed upon by the VA examiner.  As these findings indicate that involvement is wholly sensory and the Veteran's disability is characterized as mild, the Veteran's right upper extremity radiculopathy more nearly approximates the criteria for mild incomplete paralysis.  38 C.F.R. § 4.124a.  

In the absence of findings which indicate that right upper extremity radiculopathy is productive of moderate incomplete paralysis, there is no schedular basis for the assignment of a higher initial disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection for right upper extremity radiculopathy on May 20, 2005.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his right upper extremity radiculopathy, and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  While the Board notes the Veteran's reports in the August 2007 VA examination that he lost a couple of days of work in the last year as an apartment maintenance man and had one episode of incapacitation lasting four days as prescribed by his chiropractor, he reported this was due to his cervical spine problem.  Moreover, the Veteran reported in the July 2009 VA examination that he had no incapacitating episodes in the last year, he drove and performed normal activities of daily living, and he was able to do his work.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 10 percent prior to July 29, 2009 for right upper extremity radiculopathy is granted, subject to the provisions governing the award of monetary benefits.

An initial disability rating in excess of 10 percent from July 29, 2009 for right upper extremity radiculopathy is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


